Name: 67/790/EEC: Council Decision of 14 December 1967 on certain measures of common transport policy
 Type: Decision
 Subject Matter: organisation of transport;  transport policy
 Date Published: 1967-12-30

 Avis juridique important|31967D079067/790/EEC: Council Decision of 14 December 1967 on certain measures of common transport policy Official Journal 322 , 30/12/1967 P. 0004 - 0005 Finnish special edition: Chapter 7 Volume 1 P. 0044 Danish special edition: Series II Volume IV P. 0023 Swedish special edition: Chapter 7 Volume 1 P. 0044 English special edition: Series II Volume IV P. 0023 Greek special edition: Chapter 07 Volume 1 P. 0076 COUNCIL DECISION of 14 December 1967 on certain measures of common transport policy (67/790/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Communication from the Commission of 10 February 1967 on the common transport policy, following the Council Resolution of 20 October 1966; Having regard to the Memorandum of 21 September 1967 from the Italian Government on the reactivation of negotiations on the common transport policy; Whereas it is essential that certain common transport policy measures relevant to the entry into force of the Customs Union be adopted as soon as possible, while at the same time work on the preparation of longerterm measures is continued; Whereas the purpose of these initial measures must be, on the one hand, to harmonize conditions of competition within the framework of the Council Decision of 13 May 1965 1 on the harmonization of certain provisions affecting competition in transport by rail, road and inland waterway, for which implementing legislation must be adopted as rapidly as possible, and on the other, to approximate cost structures; Whereas provisions relating to a common organization of the market for the carriage of goods by road, and a programme of measures designed to ensure the subsequent development of the common transport policy, must be adopted before 1 July 1968; 1. Agrees that, acting on the basis of proposals from the Commission, it will: - adopt at its next session devoted to transport problems, and within six months at the latest, Community rules on the harmonization of certain social legislation relating to road transport, - adopt before 1 July 1968 measures relating to the following: (a) the application to transport of the rules of competition; (b) rules relating to aids for transport; (c) implementation of Article 1 (a) and (b) of the abovementioned Council Decision of 13 May 1965; (d) the establishment in respect of the carriage of goods by road of a Community quota of 1 200 authorizations over three years; (e) the introduction of a bracket tariff system for the carriage of goods by road between Member States; (f) the setting-up of specialist committees to undertake tasks allotted to them under the abovementioned measures, and in particular supervision of the market. 2. (a) Takes note of the statement by the Commission that it will submit: (aa) before 1 February 1968, amendments to the proposal of 18 March 1964 for a Regulation on the abolition of double taxation on motor vehicles used in international transport and to the proposal of 20 July 1966 for a Directive on the standardization of provisions regarding the duty-free admission of fuel contained in the fuel-tanks of commercial motor vehicles. The purpose of such amendments will be: - as regards double taxation, to provide for the adoption of a provisional solution, based on the principle that vehicles are to be subject to the taxes payable in the Member State where they are used, the amount payable to be in proportion to the length of stay in the State concerned, - as regards the duty-free admission of fuel, to fix the amount admissible duty-free at 50 litres, such amount to be increased by decision of the Council whenever a substantial approximation of national taxes on diesel oil is effected; (bb) before 1 July 1968, proposals concerning the initial measures to be taken with a view 1OJ No 88, 24.5.1965, p. 1500/65. to the introduction of a system of charging for the use of infrastructure, such measures to include in particular: - the harmonization, taking account of Article 2 of the abovementioned Council Decision of 13 May 1965, of the taxation structure in respect of commercial motor vehicles in such a way that the taxes reflect the cost to the public of the use of infrastructure by each category of vehicle, - the introduction of a permanent standard system of accounting for expenditure relating to the infrastructure of each mode of transport in each Member State; (cc) before 1 January 1971, proposals for the adjustment, in the light of the results achieved by the measures referred to in (aa) and (bb), of bilateral quotas for the carriage of goods by road between Member States; (b) Approves the timetable and general outline laid down in (a); (c) Takes cognizance of the statement by the Commission to the effect that it will present, before 1 July 1968, proposals for the progressive approximation of national taxes on diesel oil. 3. Underlines, taking into account the conclusions reached as a result of the discussions devoted to a study of rail problems, the need to proceed rapidly with efforts to place the railways on a sound economic and financial footing, and to this end to adopt, before 1 January 1969: - a Regulation, on the basis of the proposals from the Commission of 26 May 1967, on action by the Member States concerning the obligations inherent in the concept of public service, - a Regulation on the normalization of railway accounts, in respect of which the Commission will present a proposal to it before 1 March 1968. 4. Instructs the Permanent Representatives' Committee to undertake the preparatory work required for the implementation of point 1 of this Decision. The Committee is invited to submit to the Council, at its next session on transport problems, an interim report, to which should be attached drafts of the legislation to be adopted in this field. Done at Brussels, 14 December 1967. For the Council The President G. LEBER